Title: From Jonathan Trumbull, Jr. to Samuel Blachley Webb, 15 April 1782
From: Trumbull, Jonathan, Jr.
To: Webb, Samuel Blachley


                        
                            Dear Sir
                            Head Quarters 15th April 1782
                        
                        The Salmon came safe & in excellent Order—His Excellency requests your Acceptance of his best Thanks
                            for the favor—The Genl & Lady are this Day engaged to Dine with My Lord Stirling on the other side the River—Upon
                            an Invitation given last Week—The Gentlemen of the Family, who will be at Home, will be very glad to see you this
                            Day—& if you come, you will be so good as to stay till Morrow—when His Excelly will be Home. Your Most Obt Sert
                        
                            J. Trumbull Jr
                        
                        
                            Hump. is gone with the Generl.
                        

                    